Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 7, 2020

                                       No. 04-19-00802-CR

                                        Pedro JIMENEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR8610
                           Honorable Frank J. Castro, Judge Presiding

                                          ORDER
        Appellant Pedro Jimenez entered into a plea bargain with the State pursuant to which he
pleaded guilty to felon in possession of a firearm as a repeat offender. The trial court imposed
sentence in accordance with the agreement and signed a certificate stating this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant
timely filed a notice of appeal, and the district clerk filed a copy of the clerk’s record, which
includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement. See
id. R. 25.2(d). We must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” Id.

         Here, the clerk’s record establishes the punishment assessed by the trial court does not
exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id.
R. 25.2(a)(2). The record also supports the trial court’s certification that appellant does not have
a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court
of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

         Accordingly, appellant is given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record by or before February 6,
2020. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,
pet. ref’d) (not designated for publication).
        We ORDER all appellate deadlines are suspended until further order of the court. We
further ORDER the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court